Name: Decision No 2367/2002/EC of the European Parliament and of the Council of 16 December 2002 on the Community statistical programme 2003 to 2007 (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service;  European construction;  economic policy;  economic analysis;  monetary economics;  business organisation;  financing and investment
 Date Published: 2002-12-31

 Avis juridique important|32002D2367Decision No 2367/2002/EC of the European Parliament and of the Council of 16 December 2002 on the Community statistical programme 2003 to 2007 (Text with EEA relevance) Official Journal L 358 , 31/12/2002 P. 0001 - 0027Decision No 2367/2002/EC of the European Parliament and of the Councilof 16 December 2002on the Community statistical programme 2003 to 2007(Text with EEA relevance)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 285 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Following consultation of the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) In accordance with Council Regulation (EC) No 322/97 of 17 February 1997 on Community statistics(4), a Community statistical programme should be established.(2) Council Regulation (EC) No 322/97 establishes the principles for the production of Community statistics and applies to this Decision.(3) Economic and monetary union is imposing substantial demands on the supply of monetary, balance of payments and financial statistics for the Community.(4) In accordance with Regulation (EC) No 322/97, the Community must have timely access to statistical information comparable between the Member States which is up to date, reliable, pertinent and produced as efficiently as possible for the formulation, application, monitoring and assessment of its policies.(5) The availability of up-to-date comparable statistics of good quality is often a necessary condition for implementing Community policies.(6) In order to ensure the consistency and comparability of statistical information in the Community, there is a need to establish a five-year Community statistical programme which identifies the approaches, the main fields and the objectives of the actions envisaged in respect of these priorities.(7) To this effect, the Community authorities should ensure comparable and high quality statistics.(8) The specific method of drawing up Community statistics requires particularly close cooperation within a developing Community statistical system via the Statistical Programme Committee, set up by Council Decision 89/382/EEC, Euratom(5), as regards the adaptation of the system, notably via the introduction of legal instruments necessary to establish the said Community statistics. Account is to be taken of the burden on respondents, be they business, households or individuals.(9) The production of Community statistics within the legislative framework of the five-year programme is the responsibility of the national authorities at national level and of the Community authority (Eurostat) at Community level.(10) In order to achieve this objective, close, coordinated and coherent cooperation between Eurostat and the national authorities is necessary.(11) To this effect, Eurostat should ensure the coordination under various forms of the national authorities in a network representing the European Statistical System (ESS) to assure the timely provision of statistics in support of European Union policy needs.(12) Detailed implementing measures for individual statistical actions may be entrusted to the ESS by the Commission, which should decide the objectives and the measures concerned.(13) In addition, in the implementation of this Programme, in accordance with Regulation (EC) No 322/97, the Commission is entrusted to execute certain implementing or execution tasks as they are defined in acts concerning individual statistical actions.(14) Consideration may be given as to whether certain of these tasks currently performed at Commission level could be executed, for example, by a specialised implementing body.(15) In certain areas covered by various Community policies a breakdown of data by gender is important.(16) This Decision lays down, for the entire duration of the programme, a financial framework constituting the prime reference within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on the budgetary discipline and improvement of the budgetary procedure(6), for the budgetary authority during the annual budgetary procedure.(17) The guidelines for establishing this programme have been submitted in accordance with Article 3(1) of Regulation (EC) No 322/97 to the Statistical Programme Committee, the European Advisory Committee on Statistical Information in the Economic and Social Spheres set up by Council Decision 91/116/EEC(7) and the Committee on Monetary, Financial and Balance of Payment Statistics set up by Council Decision 91/115/EEC(8),HAVE ADOPTED THIS DECISION:Article 1Establishment of the statistical programmeThe Community statistical programme for the period from 2003 to 2007 (hereinafter referred to as the programme) is hereby established. The programme is included in the Annexes.Annex I defines the approaches, the main fields and the objectives of the actions envisaged during that period and also provides a summary of statistical requirements viewed from the perspective of the policy needs of the European Union. These needs are broken down by titles of the Treaty.Annex II provides a summary of the Eurostat work themes.Article 2Objectives and policy prioritiesTaking account of the available resources of the national authorities and the Commission, this programme shall be guided by the principal Community policy priorities of:- economic and monetary union,- European Union enlargement,- competitivity, sustainable development and the social agenda.It shall also ensure the continuation of existing statistical support for decisions in current policy areas and the additional requirements arising from new Community policy initiatives. It shall take account of the need for ongoing review of statistical priorities and of the necessity of the statistics produced, with a view to making best use of available resources and minimising response burdens.Furthermore, the Commission shall ensure comparable and high quality statistics.Article 3FinancingThe financial framework for the implementation of this programme for the period 2003 to 2007 is hereby set at EUR 192500000.EUR 150727000 shall be for the period 2003 to 2006. EUR 41773000 shall be for 2007. The amount of EUR 41773000 shall be deemed to be confirmed if it is consistent with the financial perspective in force for the period commencing in 2007.The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspectives.Article 4ReportsDuring the third year of implementation of the programme, the Commission shall prepare an intermediate report showing its stage of development and present it to the Statistical Programme Committee.At the end of the period covered by the programme, the Commission, after consulting the Statistical Programme Committee, shall present an appropriate evaluation report on the implementation of the programme, taking into account the views of independent experts. That report is to be completed by the end of 2008 and subsequently submitted to the European Parliament and the Council.Article 5Entry into forceThis Decision shall enter into force on the day following that of its publication in the Official Journal of the European Communities.Article 6AddresseesThis Decision is addressed to the Member States.Done at Brussels, 16 December 2002.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentM. Fischer Boel(1) OJ C 75 E, 26.3.2002, p. 274.(2) OJ C 125, 27.5.2002, p. 17.(3) Opinion of the European Parliament of 25 April 2002 (not yet published in the Official Journal), Council Common Position of 30 September 2002 (OJ C 275 E, 12.11.2002, p. 1) and Decision of the European Parliament of 20 November 2002 (not yet published in the Official Journal).(4) OJ L 52, 22.2.1997, p. 1.(5) OJ L 181, 28.6.1989, p. 47.(6) OJ C 172, 18.6.1999, p. 1.(7) OJ L 59, 6.3.1991, p. 21. Decision as amended by Council Decision 97/255/EC (OJ L 102, 19.4.1997, p. 32).(8) OJ L 59, 6.3.1991, p. 19. Decision as amended by Council Decision 96/174/EC (OJ L 51, 1.3.1996, p. 48).ANNEX IFIVE-YEAR STATISTICAL PROGRAMME: APPROACHESINTRODUCTION1. The need for statistical information for European Union PolicyEU Institutions and citizens need a factual means to assess the need for, and progress of, European policy initiatives. High quality statistical information is of primary importance in meeting this need. Eurostat (the Statistical Office of the European Communities) has as its main task the compilation and dissemination of relevant and timely information across a wide range of social, economic and environmental topics in support of existing and future policies of the EU. In an evolving e Europe, statistical information has to be made available in a form and at a time when the user needs it. Thus, during the period of this programme further efforts will need to be made to ensure that citizens have access to an increasing amount of basic information about economic, social and environmental developments in the EU. The ESS (European Statistical System) needs to develop further its structures and strategies to ensure that the system as whole maintains and develops the necessary quality and effectiveness to meet all user needs.Structure of the AnnexThis Annex concentrates on the policy determinants of the programme of work and provides a summary of European statistical requirements viewed from the perspective of the policy needs of the European Union. These needs are classified by the Titles identified in the Treaty establishing the European Community.For each of these policy Titles, this Annex provides:- the principal orientation of the statistical work to be carried out within this five-year period for each policy area and the specific action plans envisaged, including any foreseeable legal acts,- the areas of statistical work which support the policies of the Title according to the themes of statistical work as defined in the Activity-Based Management framework.2. Implementation strategies(a) ObjectivesThe objectives laid down in the Eurostat Corporate Plan will underpin the execution of the work programme, which shall be carried out taking into account the principle of cost-effectiveness established in Article 10 of Regulation (EC) No 322/97. These objectives are:- Eurostat at the service of the Commission,- Eurostat at the service of other European Institutions and the wider user community,- Contributing to the maintenance and development of the European Statistical System,- Boosting staff motivation and satisfaction,- Improving the quality of its products and services,- Increasing internal productivity.(b) Statistical productionIn association with its partners in the ESS, Eurostat will put into place production processes that assure that European Statistics achieve the level of quality required for EU policy management purposes. Particular emphasis will be given to statistics for the Euro-zone requirements.Eurostat and the ESS partners will undertake a permanent review of EU and National Statistical information to ensure that it meets the real requirements for both EU and National Policy purposes and that the two aspects are fully integrated.(c) Efficiency of implementationThe Commission will continue to assess its ways of working to ensure that the most efficient use is made of resources. Certain tasks in the field of statistics may be identified as being appropriate for implementation and follow-up by an executive agency. Establishment of such an executive agency would be preceded by a full analysis in conformity with Council and Commission provisions on such bodies. Partners in the ESS will be consulted through the Statistical Programme Committee and kept fully informed of this process.(d) Budgetary implementation of the programmeBudgetary resources made available for statistical information under this programme are subject to the annual budgetary procedure without prejudice to budgetary resources made available under other legal acts. The resources will be used:- for the production of statistics as defined in Regulation (EC) No 322/97, including the development and maintenance of statistical information systems and associated necessary infrastructure,- for grants made to partners in the ESS (Eurostat envisages concluding framework agreements with such partners),- for technical and administrative assistance as well as other support measures.3. PrioritiesThe priorities for statistical work are managed according to four different categories of activity.(a) Community policy requirementsThe statistical implications of the major Community policy areas are those currently identified by the Commission and can be summarised as follows:- Economic and Monetary Union: all of the statistics required for Phase III EMU and the pact on stability and growth,- EU enlargement: incorporating those areas of statistical indicators of primary importance for the accession negotiations and for the integration of candidate countries into the ESS,- competitivity, sustainable development and the social agenda: in particular, statistics on the labour market, environment, services, living conditions, migration and e Europe,- open coordination: the provision of indicators and related statistics, based on improved methodologies and harmonised outputs, in accordance with the mandates given by the European Council.(b) Major projectsThis covers primary areas of work necessary to assure the functioning of the system. These will be subject to a formal project management approach, as follows:- Infrastructure workConsolidate the functioning of the ESS in a deepened and enlarged Europe. Different instruments of cooperation between national statistical organisations and Eurostat will be put in place. These will be based mainly on the exchange of data between national statistical authorities, the specialisation of Member States in some specific domains and flexibility in the launching of statistical surveys to meet European and national needs.Develop a system capable of reacting to developing policy needs and, at the same time, promote dialogue between statisticians and policy makers to ensure flexibility of response and relevance of statistical products.The development of the technological infrastructure at Commission and Member State level will aim to ensure greater productivity, reduction in response burdens and easier user access to statistical information.Eurostat's involvement in the e Commission and e Europe initiatives, as well as ESS access to research and development programmes and the interchange of data between administrations (IDA) programme will ensure cooperation and synergy between Community and national efforts.Quality assurance and the scientific basis of Community statistics will be the result of close cooperation between official and academic statisticians.- Specific projectsStatistics on the new economy, including domains such as the information society and innovation.Statistics on research and development, including benchmarking of national RTD policies.Short-term statistics.Indicators to support policies for sustainable development.Social exclusion and poverty indicators.(c) Statistical support to ongoing policiesThis covers the continuation of statistical activities, which support existing Community policy areas such as agriculture, regional policy and external trade.(d) Other areasOther areas of statistical data collection not covered above which are nevertheless required for policy purposes.For activities within this priority framework, the detailed range and extent of data collected have in general been developed by Eurostat with the Member States in the context of the SPC and CMFB. This follows the rules defined in the Council Regulation on Community statistics and is in conformity with agreed principles for such decisions concerning work management.4. SubsidiarityThe legislative context for this is:1. Decision 89/382/EEC, Euratom establishing a Committee on the statistical programmes of the European Communities (SPC)2. Council Regulation (EC) No 322/973. Commission Decision 97/281/EC of 21 April 1997 on the role of Eurostat as regards the production of Community statistics(1).Eurostat is responsible for ensuring the provision of Community statistics for EU policy purposes. Eurostat can only carry out this task in liaison with the statistical authorities in the Member States. Thus, activities are always based on a fundamental principle of subsidiarity. This involves a wide range of partner agencies but principally the national statistical institutes of the EU Member States.5. The balance of needs and resourcesThe ESS has to maintain a vigilant watch on the balance between the needs for information for Community policy purposes and the resources required at EU, national and regional levels to provide this information. The provision of adequate resources in the national context is of particular importance in pursuing the statistical information requirements of EU policy decisions. It is also, however, important to maintain sufficient flexibility to allow the national authorities to satisfy Community statistical information needs in the most cost-effective manner.To support a strategy based on balanced prioritisation, the yearly programming process should include ongoing review of the continuing necessity of existing Community statistics, identifying those which could be curtailed or discontinued. This must be conducted in close cooperation with the main users of statistics as an important consideration for the introduction of new statistical initiatives.This Annex identifies the set of statistical requirements necessary to support Community policies. In the context of overall resource management, the allocation of priorities across the various components of statistical work is defined according to the framework described above.FIVE-YEAR STATISTICAL PROGRAMME: OBJECTIVES AND ACTIONSENLARGEMENT OF THE EUROPEAN UNIONStatistical implicationsIt is expected that accession negotiations will be completed with an accession treaty for a number of candidate countries during the validity of the 2003 to 2007 programme. For the follow-up and potential completion of these negotiations, the Commission must be able to draw on a complete set of reliable statistics, methodologically comparable with those of the European Union countries. The Union will then face two somewhat different challenges:- to integrate the potential new members in all Community mechanisms, including e.g. own-resources budgets and structural funds and all other issues and programmes,- to continue to prepare the remaining candidates and help them to reach full compliance with current Community legislation.In both cases the high demands placed on the statistical production of the candidates, to be verified and communicated through Eurostat, should not be underestimated. Evidently, basic economic statistics are indispensable, including sectoral and regional distribution of GDP creation, population, and employment. Other key areas are those which measure the implementation of the single market, i.e. activities with a cross-border effect such as trade in goods, trade in services and freedom of establishment, balance of payments, capital flows, mobility of persons (migrant workers, migration, asylum seekers, etc.), industrial production and structure with a view to capacity, etc. In general, statistical production has to support the EU policy concerned, including monetary union-generated demands. In addition there are requirements for statistics in sectors which are sensitive for the accession negotiations, supporting primary EU policies such as agriculture, transport, regional and environment.SummaryDuring the five-year period work will concentrate on:- consolidating the collection of harmonised data for negotiations and internal EU purposes,- continuing assistance to candidate countries and new members to improve their statistical systems to meet Community requirements, including early information about any new Community legislation.TITLE IFree movement of goodsStatistical implicationsThe entry into force of the Single Market in 1993 led to the introduction of a system for the statistical measurement of trade in goods between Member States (Intrastat), a lessening of the burden on information providers and thus a more appropriate response to the needs of economic and monetary union. However, the lessening of the burden has been limited in view of the wishes of the national authorities and numerous professional federations to maintain a system of detailed statistics of intra-Community trade compatible with extra-Community statistics.In line with the strategic plan approved in 1999 by Eurostat and the Member States, new adaptations of the system will be examined and tested prior to any reform of the legislation. The new system should therefore be focused on the supply of results meeting Community needs in accordance with strict quality requirements in terms of coverage, reliability and availability. The content of the results should be defined in such a way as to simplify current requirements whilst taking account of how needs develop as European integration progresses. Action will also be taken to improve the reliability of import and export price statistics to allow the internal competitiveness of the Union's products to be measured more effectively.In parallel, the possible consequences of the switch to a common VAT system will have been analysed by an evaluation of the sources of administrative or statistical information which can be used as a reference, priority being given to maintaining the link with the VAT system and the use of the general business register.SummaryAt the end of the five-year programme the Commission will have adapted and improved the systems of statistical measurement of the trade of goods between Member States and with third countries, taking into account the development of the information requirements and the economic and administrative environment.Policy needs and Eurostat outputs>TABLE>TITLE IIAgricultureStatistical implicationsAgricultureThe Common Agricultural Policy (CAP) absorbs nearly half the Communities' budget. The Commission thus has a major task with regard to the CAP, with the usual role of policy formulation, monitoring, evaluation and adaptation. The Commission has extensive delegated competence for current management. The main effort in the 2003 to 2007 five-year period will be, as in the programme 1998 to 2002, to operate this large set of statistics and to carry out essential maintenance. Particular attention will continue to be given to the environmental dimension, by developing statistics needed for analysing interlinkage between agriculture and the environment, including the improvement of statistics on the use of fertilisers and pesticides, on organic farming and on action to maintain biodiversity and rural habitats.The Technical Action Plan for Agricultural Statistics (Tapas) management framework provides a collective and transparent approach to steadily improving use of available national and Community resources for producing agricultural statistics. The statistics produced will be put to greater use (e.g. modelling, direct access by Member States and European institutions).Two tasks will be undertaken which look towards the future. Agricultural statistics will be formulated to meet the needs of the CAP seven to ten years hence, taking account of the way the CAP may change following the reforms resulting from the "Agenda 2000". Work on agri-environmental data will be further developed. In particular, work will continue on indicators of the integration of environmental considerations into the CAP and on operational landscape indicators. Attention will also be paid to the growing need for information in the consumer/welfare aspects of agriculture and to statistical support for the rural development component of the CAP. The conclusions of the comprehensive independent review of the present system will be used to adapt the set of Community agriculture statistics to be in a position to meet identified new or changing needs. The second task is to establish a regular flow of comparable data, from official sources, for all candidate countries for accession to the EU.ForestryIn this area, particular attention has to be given to the maintenance and improvement of work with international organisations above all for the development of better quality forestry statistics, including specific criteria and indicators required for environmental management and sustainable forest management. Also, information on sustainable management of timber-derived industries needs to be developed in parallel. The consequences of the Bonn arrangements in the context of the Kyoto agreement will need to be taken into account for the developments in this work.FisheriesFuture developments within the Common Fisheries Policy (CFP) will concentrate on the integration of the various components, from biology to resources, through improved monitoring of the activities of fishing vessels. These measures are unlikely to result in additional demand for data and the main effort in the coming years will be on consolidating and improving data flows (completeness, timeliness, consistency, comparability and accessibility) on the basis of existing legislation.The social and economic consequences of limiting the activities of fishing vessels and reducing the size of the EU fishing fleet is producing an increased demand for data on parameters to assess the social and economic situation. These developments are likely to be important elements in the re-negotiation of the CFP in 2002. Eurostat will follow these negotiations closely to ensure that its programme of fishery statistics continues to reflect the data needs of the CFP.SummaryDuring the programme period the Commission will strive to:- apply the TAPAS scheme for progressive improvements to the existing set of agricultural statistics, mainly as far as quality, comparability, efficiency savings, simplification and timeliness are concerned,- plan the development of agricultural statistics with the aim of meeting the future needs of the CAP,- provide indicators for better integration of environmental considerations into the CAP and information on the consumer/welfare aspects of agriculture,- assist in the development of comparable data in candidate countries for accession to the EU,- consolidate, improve and extend (indicators) forestry statistics,- consolidate and improve the quality of fishery statistics.Policy needs and Eurostat outputs>TABLE>TITLE IIIFree movement of persons, services and capitalStatistical implicationsEU balance of payment statistics provide fairly detailed information on trade in services and direct investments. Statistics on the trade of foreign branches are currently being developed. Although all these statistics are being developed mainly in response to the General Agreement on Trade in Services (GATS) and therefore to provide information on operations with countries outside the Community, the Member States consider it essential to continue to draw up a national balance of payments (therefore including intra-EU flows) even within economic and monetary union. Currently, the statistics produced cover both extra-EU and intra-EU trade and thus meet the needs of the single market. However, there is a risk of uncertainty regarding this information. Also, the systems for collecting balance of payment data are currently being restructured (see Title VII). The Commission's needs in this area therefore need to be reassessed and redefined.A system of globalisation indicators will be put in place. New statistical tools based on the exchange of data between the National Statistical Institutes and on the collection of information on European level will be used as pillars for the development of this domain.The identification and monitoring of foreign affiliates (FATS) will allow the europeanisation and internationalisation of the production systems to be measured.Statistics will aim more and more to analyse sustainable tourism together with sustainable development by developing satellite accounts.The Council's decision on audiovisual statistics will have to be implemented. Eurostat will thus continue to consolidate the work already undertaken since 1999 to establish a Community statistical information infrastructure relating to the industry and markets of the audiovisual and related sectors. Additionally, a legal basis for telecommunications statistics will need to be developed.A flexible and adaptable system for collecting information on information society indicators will gradually be established on the basis of existing or new surveys according to the priorities set by the Council.SummaryDuring the five-year period the Commission will strive to:- develop a stable and flexible set of indicators on globalisation,- develop a stable and flexible set of indicators on information society, including audiovisual services,- progress in the development of satellite accounts in the field of tourism.Policy needs and Eurostat outputs>TABLE>TITLE IVVisas, asylum, immigration and other policies related to free movement of personsStatistical implicationsCommunity competence in the field of immigration and asylum was established by the entry into force of the Treaty of Amsterdam on 1 May 1999. At the request of the European Council, the Commission submitted in November 2000 two Communications to launch a debate in the Community on the long-term aspects of a common EU policy. Both Communications address the issue of statistics in this perspective. The Communication on a Community immigration policy(2) emphasises that more information is needed about migration flows and patterns of migration into and out of the EU. The Communication on asylum(3) states that establishing and implementing the common European asylum system requires an in-depth analysis on the scale of migratory flows, their origins, as well as analysis of the characteristics of applications for protection and the response to them. The Union's enlargement and the development of cooperation with the countries of the Mediterranean Basin will only reinforce the needs for statistical information in these fields.SummaryDuring the five-year programme period the Commission will:- develop a more standardised nomenclature in the areas of migration and asylum in liaison with the national authorities,- enhance the range and quality of statistics in this field to meet the initial requirements contained in the Commission communications on the subject.Policy needs and Eurostat outputs>TABLE>TITLE VTransportStatistical implicationsCommunity transport statistics are required to support the common transport policy (Articles 70 to 80) and the transport component of the Trans-European networks (TENs) (Articles 154 to 156).Transport is also an important part of Community regional and environmental policies (see Titles XVII and XIX) and particular attention will need to be accorded to sustainable development indicators.Community statistics should constitute a comprehensive transport information system, including data on flows of goods and passengers, as well as on infrastructure, equipment, traffic flows, personal mobility, safety, energy consumption and environmental impact, as well as data on transport costs and prices, and on transport enterprises. A key objective will be to shift the balance between modes of transport, favouring rail and short-sea shipping over road transport, and thereby removing the existing coupling of economic growth with increased road traffic. It will be necessary to provide better statistics on modal split, covering passengers as well as freight, taking account of all modes of transport and improving timeliness aspects.The opening up of transport markets to competition will require objective statistical data to monitor developments in these markets and to assess the impact of these developments on employment and working conditions in transport enterprises and on the economic viability of these businesses. It will also reinforce the demands for statistical indicators relating to safety and service quality. Market trends will require the collection of statistical data on freight transport which are less centred on single modes of transport, but which provide information on the complete inter-modal transport chain and on the transport of goods from a market perspective.Monitoring the relationship between transport and the environment will be a main driving force for improved quality and coverage across all areas of transport data. It will also generate some specific requirements for additional data, for example on personal mobility and on transport equipment. There will be a need to respond to the growing demand for traffic data expressed in vehicle-kilometres for all modes of transport, in view of their importance in monitoring congestion and gas emissions.The continued high level of investment in European transport infrastructure, and in particular the transport TEN, will generate specific needs for statistics on infrastructure and on market trends. The TEN, together with Community regional policies, will continue to generate demands for more spatially broken-down data on transport networks and flows, which should be considered an integral part of the overall transport information system.SummaryDuring the five-year period the Commission will strive to:- complete the coverage of Community transport statistics across all modes of transport and all types of information,- continue to adapt and complete, where necessary, the legal basis for transport statistics,- promote the collection of additional statistics on intermodal transport chains as well as those additional data needed to monitor the integration of environmental considerations into transport policies (the TERM exercise).Policy needs and Eurostat outputs>TABLE>TITLE VICommon rules on competition, taxation and approximation of lawsNo direct statistical programme is required. Statistical information for this title is derived as needed from data and indicators generated for other titles in the programme.Policy needs and Eurostat outputs>TABLE>TITLE VIIEconomic and monetary policyStatistical implicationsThe implementation of Economic and Monetary Union requires very close statistical monitoring to support macroeconomic policy coordination and the monetary policy functions of the European System of Central Banks. The Stability and Growth Pact presents new statistical requirements. Meanwhile, measuring the extent of economic convergence achieved by Member States remains important.In order to provide statistics with the necessary breadth, comparability, timeliness and frequency to coordinate macroeconomic policy and support the monetary policy functions of the European System of Central Banks, work will be pursued on short-term indicators of demand, output, the labour market, prices and costs. New methods (e.g. flash-estimation, nowcasting, etc.) will be applied to improve the service for business cycle analysts. This work will complement further development of monetary and financial indicators.The permanent improvement of timeliness and coverage of data is needed in the framework of the Action Plan on EMU statistical requirements. The calculation of euro-zone aggregates in the shortest possible time will require the timely production of quarterly national accounts and the implementation of flash estimates. Moreover, major work will be necessary in the field of quarterly institutional sector non-financial and financial accounts fully consistent with annual accounts and short-term public finances. The request for counterpart information in the financial accounts, which shows the relationships from "whom-to-whom" between sectors, is an important tool for monetary policy analysis. In a step-by-step approach, this information is to be collected during this five-year programme.During the period of this programme, 2003 to 2007, the most significant single feature is expected to be the enlargement of the EU from 15 members to 20 or more. This will entail substantial work on data supply by the new members and on validation by Eurostat. To support fully the Commission's enlargement policy, assistance to the candidate countries will be pursued and developed, in order to ensure proper availability, quality, timeliness and comparability of the data.For all Member States increased attention will be paid to the quality of the data, at both constant and current prices. One administrative use, own resources based on gross national income, will represent 60 % of the EU budget. Much of the task will be to continue and supplement the efforts made to harmonise statistics on the convergence criteria. The goal of maintaining price stability (Article 105 of the Treaty) and providing information for the euro-zone monetary policy of the ECB requires that, pursuant to Council Regulation (EC) No 2494/95 of 23 October 1995 concerning harmonized indices of consumer prices(4), the quality of the Harmonised Indices of Consumer Prices (HICPs) should be maintained and further improved. HICP methodology is to be completed and consolidated within the framework of the abovementioned Council Regulation on HICPs.Monitoring of the budgetary situation and of the stock of government debt (Article 104 of the Treaty and the Stability and Growth Pact agreed upon in Dublin) will be based on the accounts of general government drawn up using the ESA 95 methodology approved by Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community(5). Harmonisation and comparability will be kept under review in order to provide the institutional decision-makers with high quality and comparable statistical instruments so as not to create any distortions in the judgements made of the budgetary situation in each Member State.The monitoring of the economic development in the Member States as provided for in Article 99 of the Treaty strengthens the need to implement fully the existing data transmission programme on national accounts according to the ESA 95 Regulation, especially as far as timeliness and coverage are concerned, and to extend it progressively to new areas through revision and extension of the legislation in force.Work on drawing up the principal aggregates of the accounts in terms of purchasing power parities will be continued. The revision work on the methodology for purchasing power parities to make the results more reliable for comparative analyses, which started under the previous five-year programme, should be concluded with the adoption of the PPP Council Regulation.The establishment of Economic and Monetary Union has considerable implications for the balance of payments statistics. Of particular importance here are the reporting thresholds, which if modified as currently foreseen, will require significant development work to ensure that the quality of this data can be maintained. Many Member States (especially those where bank reporting is the main source for balance of payments compilers) are currently revising their balance of payments collection systems in order to cope with the new circumstances. Work will be pursued in the coming years in order to ensure that Member States keep providing good quality and relevant data to the EU institutions and the ECB, especially on trade in services, foreign direct investment, and foreign affiliated trade statistics. Also the collection (and analysis) of data from candidate countries will have priority. These data are requested by several Commission services, especially those dealing with economic monitoring, trade policy, and external relations.SummaryDuring the five-year period the Commission will aim to:- pursue the development and production of statistics in the framework of the EMU Action Plan for the conduct of macroeconomic policy coordination and of monetary policy, for the Stability and Growth Pact and for the continued assessment of economic convergence,- intensify implementation of the ESA 95 Regulation,- revise the collection system for balance of payments statistics.Policy needs and Eurostat outputs>TABLE>TITLE VIIIEmploymentStatistical implicationsEU labour statistics development will be driven by the following political processes: EU enlargement, European employment strategy, economic and monetary union and the benchmarking exercise (with structural indicators to be presented every year in spring to the European Council).Labour statistics are largely governed by EU regulations. Thanks to this the candidate countries will have made major steps towards complying with EU requirements before 2003. Full compliance, regular data transmission and keeping pace with new developments will be the challenge during 2003 to 2007.By fixing new employment rate objectives to be reached in 2005 and 2010, the European Council has reinforced the need to monitor the implementation of the European employment strategy and in particular the yearly implementation of the employment guidelines. This monitoring will need to record the implementation of the continuous labour force survey and the adaptation of its list of variables. The monitoring will require more frequent and complete statistics to measure the gender gap (in particular the wage gap in all economic activities) and the skill gap. This will involve structural statistics on earnings and studies on the implementation of a Community job vacancy survey.In a zone as large as the EMU, the labour cost trend is the main potential inflationary pressure and has thus to be monitored by quick short term statistics of high quality. The implementation of the Labour Cost Index regulation and the continuous improvement of short term labour cost statistics are of utmost importance, as well as improved labour productivity measurement (implying an improved series on volume of work).Summary- implementation of a continuous LFS providing quarterly results in all Member States,- harmonisation of part of the questionnaires,- collection/analysis of the results of the 2002 structure of earnings survey,- implementation of the 2004 labour cost survey covering NACE M-N-O,- full implementation of the Council Regulation on labour cost index,- implementation of the 2006 structure of earnings survey,- designing a target system for European labour cost statistics.Policy needs and Eurostat outputs>TABLE>TITLE IXCommon commercial policyStatistical implicationsArticle 133 of the Treaty gives responsibility to the European Commission for conducting negotiations on commercial agreements with third countries. This includes the trade agreements on services (GATS). For this purpose good quality data are essential.Work will be pursued in the coming years in order to ensure that data on cross-border trade in services (both geographical breakdown and detail by components), foreign direct investment, and foreign affiliated trade maintain the quality standards, the level of detail, and the degree of harmonisation required by the Commission services in charge of conducting the commercial policy.The Doha Round, launched in November 2001, will make sustainable development and the impact of the common commercial policy on developing countries a key issue. Coordination work on collecting global data will need to be undertaken.The collection and analysis of data from candidate countries will also have first priority in the coming years. Work will also be undertaken to coordinate further the methodological discussion among Member States, notwithstanding the fact that a significant degree of harmonisation has already been achieved in this field. The drawing-up of Community BOP statistics is also indispensable to obtain a comprehensive BOP for the EU.Work on harmonising the statistical rules will continue within a methodological framework which is more in line with the international recommendations recently adopted by the United Nations. Statistical information will be improved by more efficient use of the customs declaration's content and the needs ensuing from changes in the European Union and international trade (enlargement, globalisation, trade liberalisation) will be taken into account. Action will also be taken to improve the reliability of import and export price statistics to ensure better measurement of the external competitiveness of the Union's products.SummaryBy the end of the five-year programme the Commission will have:- progressively integrated the candidate countries' data,- adapted and improved the data collection and production systems,- improved and further developed the methodological framework taking into account the international recommendations, new information requirements and the development of the economic and customs environment,- enhanced the use of existing data and analysis on global sustainable development.Policy needs and Eurostat outputs>TABLE>TITLE XCustoms cooperationNo direct statistical programme is required. Statistical information for this title is derived as needed from data and indicators generated for other titles in the programme.TITLE XISocial policy, education, vocational training and youthStatistical implicationsDuring this programme a coherent strategy will be developed to ensure the availability of a complete set of indicators covering all the social fields in close coordination with actions under Title VIII. The quality of existing information will be improved and new indicators are to be introduced to cover areas which have been identified as a priority, such as social exclusion and lifelong learning. In the context of the "report on the concrete objectives of education and training systems" ratified by the Stockholm European Council, close cooperation between DG EAC and Eurostat will have to be pursued. In addition to the continuation of the statistical work on the three priorities defined for 2002 (basis skills, information and communication technologies, mathematical sciences and technology), the implementation of other objectives will require new work. Indicators for which data do not exist, or which do not meet the necessary quality criteria but which would be essential with regard to achieving the objectives laid down, will need to be developed.Geographically the scope of social statistics will have to be extended to cover all the candidate countries and also areas lying outside the confines of Europe, such as the MEDSTAT (Euro-Mediterranean Programme of Statistical Cooperation) countries. The benchmark for this development will be demographic data; as the results of the 2001 census round are processed and published, this process will merge into the programme of regular updating and preparation for the next round, promoting a harmonised approach throughout the enlarged geographical area described above. Population projections for the entire area will also be needed at national level.During this programme, improvements in data-gathering and processing in respect of international mobility in higher education and research, will play a particularly important role. The first task is to harmonise the basic definitions and the most important indicators.The theme of "lifelong learning" will be vital throughout this period, reflecting the fact that economic changes will require job and social skills to be constantly updated. A comprehensive system of "learning" statistics will be required to serve employment, economic and education policies, giving special attention to public and private investment in education. The current range of information on education and training will need to be supplemented with further data on adult education.The Commission Communication in 2002 on a new Community strategy on health and safety at work requires the full implementation of the last phase of the European statistics on accidents at work (ESAW) and the first phase of the European Occupational Diseases Statistics (EODS). Indicators on the quality of work, work-related health problems and the socioeconomic costs of health and safety at work will also be further developed.In the context of Article 13 of the Treaty and the action to combat discrimination, a methodology will be set up to provide regular statistics on the integration of disabled people into society.Significant social changes, most of which are already discernible, are expected to continue throughout the programme period (for example in the population pyramid, household structure, migration trends, working patterns, educational systems, etc.) and a new type of instrument will be required in addition to those described above. The EU statistics on income and living conditions (EU-SILC) will be based on a wide selection of sources and will draw upon the experiences acquired during the 1990s in implementing successive waves of the European Community household panel. It will be set in place to provide a range of information on the living conditions of European citizens during the five-year period and beyond.SummaryDuring the five year programme period the Commission will:- develop a coherent strategy that will ensure the availability of a complete set of indicators covering all the social fields,- provide regular information on living conditions of citizens through newly developed indicators,- provide information on care and childcare facilities.Policy needs and Eurostat outputs>TABLE>TITLE XIICultureStatistical implicationsCommunity action in the cultural field is based on Article 151 of the Treaty. Improving the knowledge and dissemination of information on key cultural aspects of Europeans constitutes a main element in the Community competencies in this area. Moreover, it has been clearly stipulated that the Community must take cultural aspects into account in the definition and implementation of its policies as a whole.In the framework of the 2003 to 2007 Community statistical programme, the priority for cultural statistics will be the consolidation of the pilot work on culture employment, participation in cultural activities and statistics on culture expenditure. At the same time and in close cooperation with Member States and competent international organisations, the statistical programme will support methodological work and development of statistics related to the issue of returns on investing in culture. Particular attention will be given to the development of international methodologies which allow the statistical measurement and analysis of the impact that participation in cultural activities can have in contributing to social goals such as increasing educational levels and employment rates and reducing crime and inequalities in the health sphere.SummaryDuring the five-year programme period the Commission will:- consolidate the existing statistical information on culture,- develop and implement methodologies to measure culture impacts in society.Policy needs and Eurostat outputs>TABLE>TITLE XIIIPublic healthStatistical implicationsAccording to Article 152 of the Treaty, Community action in the area of public health covers health information. A basic framework of statistics on public health, covering health status, health determinants and health resources has been established within the European Statistical System in support of the Community action programmes on public health. The adoption of the new Community action programme on Public Health(6), the statistical element of health information will be further developed in the context of the Community Statistical Programme, including data collection broken down, as necessary, by gender, age, geographical location and, where available, by level of income. During 2003 to 2007, activities will be continued on further developing the set of health statistics in order to respond to the specific requirements that result from the new action programme on public health. The particular need for sustainable development indicators will have to be addressed.The general emphasis will be on reinforcement of the infrastructure for the basic system on public health statistics (at Member State and EU level), on harmonisation and improvement of the comparability of existing data in cooperation with international organisations competent in the field of public health (WHO and OECD).In order to ensure consistency and complementarity, specific action under this programme will also be directed towards ensuring that basic concepts, definitions and classifications on health statistics will be used for the whole area of health information.In accordance with the relevant agreements with the countries concerned, the scope of statistics on public health will be progressively extended to cover all candidate countries.SummaryDuring the five year programme period the Commission will:- further develop the set of health statistics in order to respond to the specific requirements that may result from the action programme on public health,- reinforce the infrastructure for the basic system on public health statistics.Policy needs and Eurostat outputs>TABLE>TITLE XIVConsumer protectionStatistical implicationsConsumer policy has achieved a much higher profile within the EC institutions during recent years (Article 153 of the Treaty).The Commission has set up an Action Plan for Consumer Policy 1999 to 2001 which will be followed by activities in favour of consumers. The current Action Plan, as well as its predecessors, has been handicapped by the limited availability of data necessary to arrive at an informed judgement. The Consumer Policy Action Plan 2002 to 2005 is at present being prepared. It will put emphasis on the need to make a more systematic and comprehensive effort in order to develop a suitable "knowledge base" as an essential tool to assist policy development.The purpose of Eurostat's efforts in this area is to provide statistical data generally interesting for the public to shed light on consumption and consumer issues at the European, national and regional levels.SummaryDuring the five-year programme period the Commission will:- make statistics for consumer protection available in a more user-friendly format, in particular publications,- pursue the methodological support relating to injuries in the home,- raise the awareness of the subject consumer protection across all relevant statistical themes of work,- ensure that consumer protection aspects are taken into consideration for new statistical policies,- promote the development of statistics for consumer protection in the statistical services in the Member States.Policy needs and Eurostat outputs>TABLE>TITLE XVTrans-European networksNo direct statistical programme is required. Statistical information for this title is derived as needed from data and indicators generated for other titles in the programme.Policy needs and Eurostat outputs>TABLE>TITLE XVIIndustryStatistical implicationsStatistical work in the field of industry in the broad sense of the term (including, in particular, construction, services, energy and agri-foodstuffs) will be centred on support for the policies decided on the basis of the Treaty of Amsterdam, and at various summits held subsequently (in particular, the Lisbon Summit of March 2000). These developments are in particular planned for the areas globalisation, internal and external organisation of businesses (and more generally, the production system) as well as cooperation between businesses, the spirit of enterprise and governance, demand, and finally employment and human resources.The first priority will be the implementation of the different regulations on business statistics. Particular emphasis will be placed on the quality of results.In order to follow the structural changes in industry, a programme for developing business statistics will be pursued in close cooperation with the national statistical systems. This development will cover the adaptation of existing regulations, as well as the support for the major European policies, in particular, the single market, enlargement, economic and monetary policy, the information society, employment, as well as support for the structural indicators underlying the Union's annual report.Eurostat will study with the Member States possibilities for maximum rationalisation of the national collection methods as well as their coordination to reduce the burden on enterprises as far as possible. A special effort will be made to improve the analysis of the single market using existing statistical tools or tools yet to be developed, and in particular Prodcom (and similar developments in the services domain).EnergyIn the field of energy statistics, work will consist in improving the quality of energy balances, especially in the area of the consumption, in order to respond better to requirements arising from the GHG emissions monitoring mechanism. The present system will be extended in order to respond better to sustainable development issues (energy efficiency, cogeneration, renewables), and the effectiveness of competition in liberalised markets and its impact on consumers and the energy industry will be followed up.SummaryDuring the five-year programme period work will progress in the following areas:- improve the system for developing structural business statistics, based on political needs and with a capacity of quick reaction to changing factors such as environment, policies and users,- strive for maintaining the infrastructure needed such as Business Registers and Classifications,- focus on the quality assessment and improvement of the data produced.Policy needs and Eurostat outputs>TABLE>TITLE XVIIEconomic and social cohesionStatistical implicationsOne of the key elements of the building of the European Union is the correction of social and regional imbalances. This is, indeed, the primary objective of the Structural Funds. Since their reform in 1988, the Commission has put in place an integrated policy for social and economic cohesion within which regional statistics play an essential role in the decision implementation process: eligibility of zones under regional objectives is defined on the basis of socioeconomic criteria with respect to certain thresholds; financial allocations to Member States are decided objectively on the basis of statistical indicators. In addition, evaluation of the impact of Community policies at regional level, and the quantification of regional disparities, are possible only with access to extensive regionally based statistics.The regular evaluation reports drawn up by the Commission (Report on economic and social cohesion(7)) on socioeconomic trends in the regions require a significant reserve of statistical information. Urban issues deserve particular attention, given that political decision-makers are increasingly clamouring for an evaluation of the quality of life in Europe's cities. As the basis for their action in the future, they require comparable data on all EU towns and cities. The Communications issued by the Commission in 1997 (Towards an urban agenda in the European Union) and 1998 (Sustainable urban development in the European Union: a framework for action) highlighted in particular this need for more comparable information.The work to be undertaken under the 2003 to 2007 statistical programme will, accordingly, be very largely determined by the shape of Community regional policy within an enlarged European Union, and by the arrival of the new programming period for the Structural Funds. The third Cohesion Report is scheduled for adoption by the Commission in early 2004, while its conclusions are due to be implemented (as draft Regulations) over the rest of that year. The information required will include population projections at regional level and data on regional demography.Geographical InformationA large number of departments within the Commission make use of geographical information systems for the drafting, implementation and evaluation of the policies for which they are responsible. This trend will become increasingly evident in the next few years as technology advances and data become more extensively available. The initiatives on a European spatial data infrastructure will lead to new challenges in this area. Eurostat, as manager of the Commission's reference database, must meet these challenges.SummaryDuring the five-years work will progress in the following areas:- implement the statistical indicators required for the next phase of the structural funds,- provide the necessary data for the cohesion report and to support Commission proposals for the structural funds after 2006,- further integrate the use of Geographical Information systems for policy management.Policy needs and Eurostat outputs>TABLE>TITLE XVIIIResearch and technological developmentScience and technology and innovation statisticsStatistical implicationsThe overall objective of RTD Community policy is to strengthen the scientific and technological basis of the European economy and to improve its competitiveness at international level. At the 2000 Lisbon Summit, the European Council set a clear strategic objective for Europe for the next decade. The measurement of harmonised inputs, outputs and the socioeconomic impacts of the knowledge-based economy will continue to have a high priority on the European research agenda as is clearly evident in the debate on the European research area.All recent R& D and Innovation policies have called for timely and harmonised data, the collection of which must be negotiated with the Member States and coordinated by Eurostat. Annual updates of the indicators for both initiatives will require more frequent surveys in Member States, as well as quality improvements. The ability to produce statistics on human resources in science and technology and by gender must be developed in order to provide policy makers with the necessary data to assess the effectiveness of related Community policies.SummaryDuring the next five years, main efforts will be undertaken to:- improve the quality of existing indicators and continue the conceptual work leading to the production and further development of new indicators to benchmark national Research and Innovation policies, and in particular, to measure human resources and their mobility in research and development,- develop further statistics on RTD and innovation in the context of the European Research Area and, in particular, to develop a theoretical framework for more frequent RTD and innovation statistics,- develop a general framework for the measurement of the knowledge society,- measure the technological trends with harmonised statistics on patents,- associate the candidate countries in the overall framework of the development of harmonised and comparable RTD and innovation statistics.Research in statisticsStatistical implicationsAs part of its R& D policy, the Community promotes research activities, which support its own policies. Official statistics have been identified in various framework programmes (including the draft documents for the Sixth Framework Programme) as an area in which R& D activities will be launched at Community level.The increased use of statistics for political decision-making in the late 1990s has led to the demand for more accurate and comparable statistics, in particular for short-term indicators to monitor the evolution of the Single European Market and the Monetary Union. The foreseeable enlargement of the European Union reinforces this need for prompt access to such information.In parallel, technology provides new possibilities for collecting data and disseminating statistics. At the same time, respondents (enterprises and individuals) complain about the response burden, and request that it be reduced, through more automation and a better use of existing information. R& D in statistics has an important European dimension, because statistical production is international by nature as only few Member States could afford it on their own. Combined with the increasing emphasis on cost-benefit analysis of the statistics produced, this implies new requirements for the production of European statistics. European official statisticians must therefore reconsider the procedures used today for collecting and compiling statistics on an expanding range of phenomena.These requirements underline the importance of using existing data sources for the production of statistics for more in-depth statistical analysis. This implies that methods and tools that support the combined use of data (from, for example, administrative data and sample surveys, or infra-annual statistics and structural statistics) should be developed.SummaryDuring the next five years, efforts will be concentrated on:- the development of new tools and methods for official statistics,- the better conceptualisation and development of statistics to measure new emerging socioeconomic phenomena,- the transfer of technology and know-how within the European Statistical System,- the improvement of the quality of the statistical production process and the statistical output.Policy needs and Eurostat outputs>TABLE>TITLE XIXEnvironmentStatistical implicationsThe main objective of environment statistics is to serve as an efficient tool for implementation and evaluation of the environmental policy of the European Union. The main environmental priorities are covered under the Sixth Environmental Action Programme, the sustainable development strategy and the Cardiff strategy of integration of environment into other sectoral policies.The European Commission's proposal for the sixth environment action programme "Environment 2010: Our future, our choice", indicates the priority areas for environment statistics. The new programme identifies four main policy areas: climate change, nature and biodiversity, environment and health and quality of life, natural resources and waste. It emphasises the need to continue the process to integrate environmental concerns into all relevant policy areas and to ensure better and more accessible information on the environment for citizens. A more environmentally conscious attitude towards land use is also to be developed.The European Council at Gothenburg in June 2001 adopted an EU strategy for sustainable development. The strategy builds on four themes (climate change, transport, health and natural resources) and it will be monitored on a yearly basis. The strategy will influence the needs for environmentally related statistics to a large extent, but the sustainability aspect will also have impacts on social and economic statistics. In order to measure progress, sustainable development will be included in the list of structural indicators for the synthesis report, and presented each year at the European Spring Council, starting from 2002.The Gothenburg Council also called for a strategy on the external dimension of sustainable development and an overall agenda is expected to be adopted in view of the UN World Summit on Sustainable Development.For the environmental part of the statistical programme, the action programme and the strategy for sustainable development imply that the present working areas should continue, but also that these should be extended and adapted. The main orientation of the statistical programme will continue to be focused on statistics with a close link to socioeconomic statistics, such as pressures on the environment from human activities and responses from society's representatives. The capacity of the statistics to describe the interaction between social, economic and environmental development will require further work. The programme has been designed to meet the needs for statistics together with the information from the European Environment Agency and working areas will continue to be complementary.A crucial factor for sustainable development is the integration of environmental aspects into other policies, but major progress has been achieved in just three of the nine sectors (Transport, Agriculture and Energy). To serve as a tool for such integrated policies, work on fully harmonising the environmental component of Community statistics with the relevant socio-economic statistics will continue. Substantial progress has been made in recent years regarding the compilation of some relevant statistics. Corresponding action will be essential also for other policy areas. Major importance should be given also to the biodiversity indicators, resource use/intensity and toxic chemicals and their effects on human health. Land use statistics are being improved through landscape statistics. Fishery statistics will be important to show the development of this scarce resource (See Title II). Aggregated indicators using production and trade statistics as well as other sources can make a contribution to the description of society's dependence on chemicals. An environmental component needs also to be added to social statistics in order to reflect consumption patterns and possible health effects from pollution and use of chemicals.The implementation of the Regulation for waste statistics will be an essential task. New policies linking waste to resource management will also require statistical actions to describe material flows, resource use, waste, reuse and eco-efficiency in a consistent way. Implementation of the Water Framework Directive will require statistical support and better harmonisation of water statistics. A better legal foundation for such statistics is essential. Statistical support for the implementation of the IPPC (integrated pollution and prevention control) directive will be important to ensure comparability with business statistics. A review of reporting obligations and coordination between statistical and compliance reporting will be an essential task.Environmental accounts linked to the national accounts have also been developed. These accounts constitute an essential basis for environmental analysis and the development of more comprehensive models for the interaction between the economy and the environment. They will be further adapted and extended to serve as an essential statistical tool for analyses of sustainable development.SummaryThe main effort in the next five years will be to:- improve core environmental statistics, mainly waste, water and environmental expenditure statistics, with a focus on statistics needed for environmental indicators and to put in place the necessary legislation for such statistics,- produce easily understandable environmental and sustainability indicators in cooperation with other Commission services and the European Environment Agency,- continue work to produce an environmental component to socioeconomic statistics, with the aim of responding to needs relating to indicators for integration of environmental and sustainability concerns into other policies,- continue work to add an environmental domain to national accounts, through regular production of a set of environmental accounts and to adapt them to the priority sustainability issues,- participate in reviewing reporting obligations and to continue the close cooperation with the European Environment Agency with coordinated actions and by making data collection by the two institutions complementary,- enhance data collection and analysis on global sustainable development.Policy needs and Eurostat outputs>TABLE>TITLE XXDevelopment Cooperation (and other external actions)Statistical implicationsThe overall objective is to support the EU external relations policies by providing appropriate and focused statistical technical assistance in order to strengthen statistical capacity in countries benefiting from EU aid. The future strategy, however, recognises the need to adapt in response to the changing EU policy context.Reflecting EU policy in statistical cooperation activitiesThe most significant policy change is the increased and explicit focus on poverty reduction in the EC's development policy, in particular with ACP countries. Consequently, statistical cooperation will have an increased focus on strengthening the measurement and monitoring of poverty; this will entail an increase in activities mainly in the social statistics domain. Similarly, technical advice and support will be provided to DG Development, DG External Relations, and Europeaid in the area of measuring the poverty impact of the EC's development programmes.Regional integration will be a continuing emphasis of the programme, mirroring the increased moves amongst countries themselves to strengthen their regional structures. Areas for support will include multilateral surveillance, improvement of national accounts, price statistics, agricultural statistics, foreign trade, business statistics and statistical training.With the 12 Mediterranean partner countries, institutional and inter-institutional strengthening of the national statistical systems will constitute the central objective. Statistical harmonisation, production and improved data access for users will be supported in order to provide a solid basis for political decision-making and for good governance. Apart from socioeconomic statistics, priority areas are migration, tourism and environment.Statistical cooperation between EU and NIS countries is aimed at supporting and monitoring economic cooperation and the reform process as well as promoting the market economy. Key demands concern economic and foreign trade statistics.Eurostat will continue and strengthen its efforts to improve coordination amongst the donor community (i.e. bilateral and multilateral donors). Accordingly, Eurostat will support work, in particular in the OECD/DAC, UN and World Bank contexts, to assess the impact of development cooperation on reaching the "millennium development goals" adopted at the UN Millennium Summit in 2000. As such, it will play an active part in the PARIS 21 initiative and in the Balkans. In particular, technical cooperation activities will stress the importance of a user focus, and will promote the value of multiannual programming.Innovative work will be undertaken with the aim of developing approaches and methods for the measurement and monitoring of human rights and good governance.SummaryDuring the five-year period work will concentrate on:- providing statistical technical assistance in order to strengthen statistical capacity in countries benefiting from EU aid,- increasing focus on strengthening the measurement and monitoring of poverty,- developing approaches and methods for the measurement and monitoring of human rights and good governance.Policy needs and Eurostat outputs>TABLE>(1) OJ L 112, 29.4.1997, p. 56.(2) Communication from the Commission to the Council and the European Parliament on a community immigration policy, 22 November 2000 (COM (2000) 757 final).(3) Communication from the Commission to the Council and the European Parliament "Towards a common asylum procedure and a uniform status, valid throughout the Union, for persons granted asylum", 22 November 2000 (COM (2000) 755 final).(4) OJ L 257, 27.10.1995, p. 1.(5) OJ L 310, 30.11.1996, p. 1. Regulation as last amended by Regulation (EC) No 359/2002 (OJ L 58, 28.2.2002, p. 1).(6) Commission communication on the health strategy of the European Community and proposal for a Decision of the European Parliament and the Council adopting a programme of Community action in the field of public health (2001 to 2006) - COM (2000)285 final of 16 May 2000.(7) See "Unity, solidarity, diversity for Europe, its people and its territory"; the Second report on economic and social cohesion, European Commission, January 2001.ANNEX IIFive year statistical programme 2003 to 2007: Eurostat work themes>TABLE>